Citation Nr: 1825173	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  13-22 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.
	
2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Michael Hill, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA), in which the Veteran was denied entitlement to service connection for a cervical spine disability and headaches.  A notice of disagreement was filed and the Veteran perfected his appeal in October 2014.  During the pendency of his appeal, the Veteran transferred to the RO in St. Petersburg, Florida.  Thus, jurisdiction of his claims file is in the St. Petersburg RO.

The Veteran was scheduled to present testimony at a travel Board hearing before a Veterans Law Judge in March 2018.  However, in a March 2018 correspondence, the Veteran's attorney withdrew the request for the pending hearing.  As such, the Board deems the Veteran's request for such a hearing to be withdrawn.  See 38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1.  The credible evidence does not show that the Veteran sustained an in-service injury or disease of the cervical spine.

2.  The Veteran's migraine headaches manifested many years after separation from service and are not causally or etiologically-related to service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for cervical spine disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria to establish service connection for migraine headaches have not been met.  38 U.S.C. §§ 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131 (2012); 38 C.F.R. 
§ 3.303 (a) (2017).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303 (b) is an alternative means of linking a claimed disability to service, but is only available for the 'chronic diseases' specifically enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Relevant here, the claimed migraine headaches is considered a chronic disease, namely an organic disease of the nervous system as listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) do apply for this condition.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303 (b).

Additionally, where a Veteran served 90 days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Cervical Spine

Beginning in January 1981, service treatment records (STRs) document the Veteran's frequent complaints, treatments, and a diagnosis of a right knee disability, including a subsequent surgery; however, a reported cause or injury is not contained in the record.  The STRs are silent for any complaints, treatments, or diagnosis of neck pain or injury while in service.  

In a September 1990 VA treatment note, the Veteran complained of hurting his neck two days prior, and denied any prior neck complaints.  He reported that he was walking a lot and developed neck discomfort.  The examiner found no obvious trauma or strain, but noted the Veteran worked at a cleaners and occasionally lifted heavy machinery.  The assessment was musculoskeletal pain. 

In a December 2005 primary care nursing note, the Veteran complained of posterior neck pain "since I've been in the Army," and wanted to address the causative factors, however, he denied any injury.  Later in the visit, the Veteran reported to the examiner that he had experienced neck pain since 1985, with an unknown etiology.

In a September 2006 VA emergency department note, the Veteran complained of having cervical and low back pain since he fell in basic training in 1979, which had worsened over the prior six months.

According to a March 2007 treatment note, the Veteran reported a history of neck pain that began after a motor vehicle accident in January 2006. 

In a December 2008 pain psychology evaluation, the Veteran reported that falling down 12 stairs during basic training in 1979.  He stated that he was unaware how injured he was until six months later when his knee was swollen and he ultimately underwent surgery on his patella.

During a June 2010 VA neurosurgery consult, the Veteran reported having neck pain since 1983.  An April 2010 MRI showed marked herniated disks and spurs particularly at C6-C7 and also C5-C6, and compression of the spinal cord at C6-C7.  The surgeon recommended an anterior excision of the cervical disks and spurs at C5-C6 and C6-C7.  An anterior cervical neck fusion was performed later that month.

The Veteran was afforded a VA compensation examination in January 2011 and reported that in 1980 he fell down approximately 24 stairs during advanced individual training.  He stated that it was not until 1982 that he began to experience neck pain, and sought medical attention after leaving the service.  He stated that his headaches became worse after his motor vehicle accident in 2006, at which time he injured his cervical spine, and was told that he had cervical spinal stenosis and bone spurs.  The Veteran was diagnosed with cervical spine stenosis status post fusion with residual cervicalgia and myelopathy.  The tension components of the Veteran's headaches were due to cervicalgia as a result of his severe spinal stenosis.

In October 2011, the Veteran's sister submitted a statement that she did not see the Veteran while in service, but remembered speaking to her father who reported the Veteran fell down some stairs.  The sister further reported that she clearly remember the Veteran having a stiff neck.  The Veteran's brother submitted a statement in November 2013 and stated he talked with the Veteran who reported sliding down some stairs and hitting his head while in service. 

The Veteran submitted a January 2012 private nexus opinion from a nurse practitioner.  She reported that the Veteran underwent ACDF 5-6 6-7 surgery in June 2010, has hyperesthesia on the left side that radiated into his arm and neck, and had constant pain and headaches.  The nurse practitioner opined that it was just as likely as not that the Veteran's fall in service contributed to his present disability.  

The Veteran testified in an October 2012 Decision Review Officer (DRO) hearing that during basic training he was running down the stairs on his way to a drill and went down head first and rolled.  Although his head and knee started hurting immediately, the instructor told him to get back in formation.  He stated that since the day of the fall, his head continued to hurt.  When asked to describe what part of his head was injured, he testified, "The top basically . . . crunched down.  My shoulders were hurting, the headache, my neck, the numbness in my left arm and shoulder..."  He stated that he went to the infirmary for his headaches a couple of times and they gave him medication for his pain.  He further testified that as soon as he was discharged he had appointments at the VA and was prescribed pills.  The Veteran stated that he was in an auto accident which did not increase the severity of the symptoms.  He further reported that a doctor that reviewed his MRI noted that he had disc degeneration and determined that it happened over a long period of time, and was not a result of his auto accident.  The Veteran described that he had neck pain and headaches on a daily basis.

The Veteran provided a private nexus statement in March 2016 from neuro-radiologist, Dr. C. B., who acknowledged reviewing the VA treatment records, including MRI scans from 2007 and the 2010 cervical spine surgery, and the Veteran and his spouse's lay statements regarding the fall and complaints of headaches after service.  The doctor opined that "considering every possible sound medical etiology/principle, to at least the 90% level of probability, [the Veteran's] cervical spine and headaches (post traumatic) problems are due to her (sic) experiences/trauma/fall that the patient had during military service."  Dr. C. B. reasoned the earliest VA treatment records that documented the Veteran's neck pain was 1990, which was only 7 years after service and "[an] injury in service would take a few years to manifest due to ligament laxity... as it was a well-known medical principle that such an injury both precipitates and accelerates the onset of the degenerative process of the spine."  Furthermore, Dr. C. B. determined the multilevel disc herniation shown in the Veteran's 2007 MRI, had to occur in some sort of injury, as the findings were not normal.  The doctor found that the only injury of significance was that one that occurred in basic training which caused the Veteran to seek treatment in 1990.

The Veteran submitted an additional private nexus statement in October 2017 from orthopedic surgeon, Dr. J. A., who opined that it was as likely as not that the Veteran's headaches and cervical pain was related to his military service injury in 1982.  Dr. J. A. reasoned that the Veteran's initial trauma of a fall in service caused an injury to his cervical spine which resulted in the development over time of cervical degeneration and stenosis, ultimately leading to his C5-6 and C6-7 decompression and fusion.

The Veteran seeks service connection for a cervical spine disability, which he contends is due to a fall during basic training which occurred during activity duty.

Upon review of the evidence, both lay and medical, the Board finds there is no credible evidence of the in-service fall and injury to which the Veteran attributes his cervical spine condition.

The Veteran is diagnosed with status post cervical fusion at C5-6 and C6-7 as evidenced by the January 2011 VA examination.  The STRs, however, are silent for any complaints, treatments, or diagnosis of neck pain or an injury while in service.  Moreover, although the STRs document numerous complaints and treatments as it relates to the Veteran's right knee disability, which the Veteran described as occurring simultaneously as the neck injury, the records are silent regarding a reported fall during basic training, or any neck symptoms.

The Veteran's lay statements are contradicted by the contemporaneous medical records of evidence. He appears to have reported all of his existing medical conditions without mentioning any problems related to his cervical spine disability  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  In particular, the Veteran's STRs list numerous medical complaints, treatments, and a surgery regarding his right knee, which he reports was as a result of the in-service fall.  However, the STRs are silent in regards to fall or injury as it relates to the Veteran's right knee.  Furthermore, the STRs do not reflect complaints or treatments for neck pain or an injury.

Moreover, the first post-service evidence of a complaint of a cervical spine disability does not occur until September 1990, when the Veteran reported having hurt his neck two days prior and denied any prior neck complaints.

The Veteran's reports are inconsistent regarding the fall and the onset of neck pain.  The Veteran has reported the in-service fall as happening in 1979, 1980, and close in time to his knee complaints, which did not occur until 1982.  He has reported that he had pain since the day of the fall, or that the pain did not really begin until 1982.  He has reported that he was treated in service and also that he did not seek treatment until after service.  In a December 2005 nursing note, he reported that his headaches and neck pain started in the Army, but he denied any injury.  He later reported to the examiner during the same appointment, that his symptoms started in 1985, with an unknown etiology.  It was not until September 2006, that treatment records first document the Veteran's account of a fall in basic training during service.  In a March 2007 treatment note, the Veteran reported a history of major headaches and neck pain that began after a motor vehicle accident in January 2006, but at his October 2012 DRO hearing he testified that there was no increase in severity after the accident.  The internal inconsistency of the Veteran's lay evidence, in addition to its inconsistency with the contemporaneous medical evidence, renders these lay reports not credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

Based upon the language and context of the STRs and VA post-treatment records, the Board finds that the Veteran was reporting all symptoms, medical conditions, and injuries he was experiencing at that time.  Therefore, his failure to report any complaints of a cervical spine injury and symptoms at that time is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.

Additionally, the Board considered the statements of the Veteran's siblings.  Although they are each competent to report what the Veteran (or his father) told them regarding the fall, the Board finds the statements not to be credible as they are based on the Veteran's non-credible history of a fall in service.

The Board also recognizes the submitted positive nexus statement from Dr. C. B. and Dr. J. A. who both opined that the Veteran's cervical spine disability was caused by the fall during basic training, and thus was related to service.  Both doctors are certainly competent to provide medical opinions, however, their statements in support of service connection is not adequate to decide the claim because their statements are entirely based on the Veteran's report of a fall during basic training, which has not been substantiated by probative medical evidence.  Therefore, the Board finds the opinions are not probative, as they are based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an inaccurate factual premise has no probative value).

The Board finds that the favorable lay statements and private nexus medical opinions of record are outweighed by the probative value of the Veteran's STRs and VA treatment records.  Therefore, the service connection claim for cervical spine disability must be denied, as there is no probative evidence of an in-service incident, injury, or disease.  In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for cervical spine disability, that doctrine is not applicable in the instant appeal.  Therefore, the Veteran's claim for service connection for cervical spine disability is denied.

Migraine Headaches

The Veteran seeks entitlement to service connection for migraine headaches, which he contends are due to a fall which occurred during activity duty.  As established in the prior section, the Board does not find the report of the in-service fall credible.  However, unlike the cervical spine, the STRs do contain a single complain of headaches and the Board will analyze this as the possible in-service injury for service connection purposes.

A current diagnosis of mixed headaches with migraine and tension components is confirmed in the January 2011 VA examination.

Service connection for the Veteran's migraine headaches based on chronicity or continuity of symptomatology is for consideration, as the disability is a chronic disease listed in 38 C.F.R. § 3.309 (a).  However, neither chronicity nor continuity of symptomatology is demonstrated.  

In an STR dated November 1982, the Veteran complained of a severe headache which he reported was present for the prior one and a half months.  The examiner noted the headache occurred in the Veteran's temporal area, but otherwise the examination was normal.  STRs do not contain further complaints or treatments of headaches.  

The first post-service medical evidence of headaches is not documented until August 1987, approximately four years after service separation.  The Veteran reported that they occurred during the prior year, and were located in the occipital and left temple areas.  The diagnosis was tension headaches.  

During an August 1990 VA neurology consolation, the Veteran complained of daily headaches that were throbbing and burning, and had progressed for five years (putting the onset around 1985).  He stated they started daily at the base of the occipital with radiation to fronto temporal skull and lasted many hours.  He denied visual issues, scalp muscle tightness, dizziness, or weakness.  The examiner assessed him with a history suggestive of migraine headaches.  He was prescribed migraine treatment with medication.

In June 2001, the Veteran was admitted for a gastrointestinal bleed due to a long history of headaches and self-medication with ibuprofen.  The headaches were described as muscle tension headaches.  

In a December 2005 primary care nursing note, the Veteran complained of headaches "since I've been in the Army," and wanted to address the causative factors, however, he denied any injury.  Later in the visit, the Veteran reported to the examiner that he had experienced headaches since 1985, with an unknown etiology.  The Veteran reported having temporal pain associated with the headaches, but denied any visual problems.  The examiner found the headaches were consistent with tension headaches.

According to a March 2007 treatment note, the Veteran reported a history of major headaches that began after a motor vehicle accident in January 2006.

In a December 2008 pain psychology evaluation, the Veteran reported that he began suffering from headaches after falling down 12 stairs during basic training in 1979.  He stated that he was unaware how injured he was until six months later when his knee was swollen and he ultimately underwent surgery on his patella.  He reported the headaches increased in frequency and severity following a "fender bender."

During a June 2010 VA neurosurgery consult, the Veteran reported having headaches since 1983.  In August 2010, the Veteran's wife submitted a statement that she and the Veteran began dating in 1986, and that he suffered from headaches that would often leave him debilitated.  She further reported that his symptoms had increased throughout the years.

The Veteran was afforded a VA compensation examination in January 2011 and reported that his headaches began during basic training in 1980 after falling down approximately 24 stairs during advanced individual training.  He stated that it was not until 1982 that he began to experience severe headaches, and sought medical attention after leaving the service.  He recalled being told that he had a "stress headache."  He stated that his headaches became worse after his motor vehicle accident in 2006, at which time he injured his cervical spine, and was told that he had cervical spinal stenosis and bone spurs.  He described his current symptoms were daily stabbing headaches associated with blurred vision from the occipital region that radiated to the frontal regions.  Bright lights worsen the headaches and he had occasional nausea.  The Veteran was diagnosed with mixed headaches with migraine and tension components and cervical spine stenosis status post fusion with residual cervicalgia and myelopathy.  The examiner opined the Veteran's diagnosed headaches were less likely as not caused by or a result of his in-service headaches.  The examiner's rationale was there was insufficient evidence to link the current headaches and the headaches reported in service as the STRs only showed one incident that the Veteran complained of headaches, which he described as located in the temporal region, and the examination was otherwise normal.  The Veteran's current headaches were consistent with mixed type tension and migraine components.  The tension components were due to cervicalgia as a result of his severe spinal stenosis.  Furthermore, there was no history of chronic migraine headaches in the STRs and no medical records to support the Veteran's reports of being seen several times for headaches as soon as he was discharged.

In October 2011, the Veteran's sister submitted a statement that she did not see the Veteran while in service, but remembered speaking to her father who reported the Veteran fell down some stairs and developed headaches.  The sister further reported that she clearly remember the Veteran having headaches and a stiff neck.  The Veteran's brother submitted a statement in November 2013 and stated he talked with the Veteran who reported sliding down some stairs and hitting his head while in service, and suffering from headaches.

The Veteran submitted a January 2012 private nexus opinion from a nurse practitioner.  She reported that the Veteran had constant headaches.  The Veteran reported that after a fall in basic training in 1980 his headaches became progressively worse.  The nurse practitioner opined that it was just as likely as not that the Veteran's fall in service contributed to his present disability.  

The Veteran testified at the October 2012 DRO hearing that during basic training he was running down the stairs on his way to a drill and went down head first and rolled.  Although his head and knee started hurting immediately, the instructor told him to get back in formation.  He stated that since the day of the fall, his head continued to hurt.  When asked to describe what part of his head was injured, he testified, "The top basically . . . crunched down.  My shoulders were hurting, the headache, my neck, the numbness in my left arm and shoulder..."  He stated that he went to the infirmary for his headaches a couple of times and they gave him medication for his pain.  He further testified that as soon as he was discharged he had appointments at the VA and was prescribed pills.  The Veteran stated that he was in an auto accident which did not increase the severity of the symptoms.  The Veteran described that he had headaches on a daily basis.  The Veteran's wife also testified that she met the Veteran in 1986 and that he had frequent headaches and complained of pain in his neck, which have become progressively worse.

The Veteran provided a private nexus statement in March 2016 from neuro-radiologist, Dr. C. B., who acknowledged reviewing the VA treatment records, including MRI scans from 2007 and the 2010 cervical spine surgery, and the Veteran and his spouse's lay statements regarding the fall and complaints of headaches after service.  The doctor opined that "considering every possible sound medical etiology/principle, to at least the 90% level of probability, [the Veteran's] cervical spine and headaches (post traumatic) problems are due to her (sic) experiences/trauma/fall that the patient had during military service."  Dr. C. B. found that the literature supported a link between head and cervical spine injuries, and that the Veteran's headaches was most likely post concussive, as they were known to last for many years in young patients with head injuries.  

The Veteran submitted an additional private nexus statement in October 2017 from orthopedic surgeon, Dr. J. A., who opined that it was as likely as not that the Veteran's headaches and cervical pain was related to his military service injury in 1982.  Dr. J. A. stated that "when he fell down the flight of stairs he developed chronic headache" and cited to complaints of headaches in 1982, 1986, 1989 and 1990.  He stated that the Veteran's headaches reached their current level of severity in 2005, but "there had been ongoing problems since 1985."

The Veteran's reports of the onset of chronic headaches are internally inconsistent, varying from 1979 to 1985.  His report of seeking treatment in service multiple times and immediately after discharge is not substantiated by the contemporaneous medical evidence.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and can weigh against the claim).  Moreover, the Veteran reported in 1987 that he had only been experiencing headaches for one year prior year.  As with neck pain, the Veteran appears to have reported all of his existing medical conditions in service without mentioning headaches outside of the single incident in 1982.  See AZ, 731 F.3d at 1315; Buczynski, 24 Vet. App. at 224; Kahana, 24 Vet. App. at 440.  The STRs list numerous medical complaints, treatments, and a surgery for other body parts, but are silent in regards to headaches before or after 1982

Additionally, the VA examiner opined the in-service headaches were not the same as his current chronic mixed migraine and tension headaches.  This opinion is supported by the rationale that the headaches the Veteran experienced in service were located in the temporal region, whereas his current headaches were located in the occipital and frontal regions, and accompanied with blurred vision and occasional nausea.  The examiner also determined the Veteran's current tension headaches were due to tension due to his cervicalgia and that he found no history of chronic migraine headaches in service.

The private opinions which found there to be migraines or chronic headaches in service were all based on the Veteran's non-credible reports of a fall in service and recurrent headaches since that fall, thus they are not probative.  Reonal.

Accordingly, the preponderance of the evidence demonstrates that the Veteran did not experience continuous symptoms of chronic migraine headaches in service, within one year of service, or since he was discharged from service in 1983.  Accordingly, there is no basis for presumptive service connection for migraine headaches as a chronic disease.   38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

The Board further finds that the record lacks competent and probative evidence of a nexus between the Veteran's migraine headaches and his active service.

The January 2011 VA examiner opined that there was no evidence of a nexus between the Veteran's complaints of headaches in service and his current mixed migraine and tension headaches, as the headaches the Veteran experienced in service were located in the temporal region, whereas his current headaches were located in the occipital and frontal regions, and accompanied with blurred vision and occasional nausea.  The examiner determined the Veteran's current tension headaches were due to tension due to his post-service cervicalgia.  

Conversely, the 2016 opinion from Dr. C. B. found that the Veteran's current headaches were related to his reported fall in service and cervical spine injury, and were likely post concussive, which he indicated was known to last many years in young patients.  Similarly, in the 2017 opinion letter, Dr. J. A. reasoned that the Veteran's chronic headaches developed after the fall.  However, the Board finds the rationales to be inadequate, because as discussed above, there is no probative evidence that a fall occurred during active duty and the Veteran's cervical spine injury was found not to be related to service.  Moreover, the Board finds the medical evidence of record does not support a finding that he suffered from a concussion in service.  Thus, the Board finds the private opinions to be of no probative value.

The Board finds that the weight of the lay and medical evidence demonstrates that the Veteran's current migraine headaches are not related to service.  In making this determination, the Board finds the January 2011 medical opinion is particularly probative.  The VA examiner reviewed the Veteran's medical records, demonstrated an accurate knowledge of the Veteran's medical history, provided an adequate opinion and rationale that is consistent with and supported by the evidence of record.

The Board acknowledges the Veteran's lay statements, but gives no probative value to his opinion that his current disability is etiologically related to the noted in-service headaches, as he is not competent to make such a determination, which requires technical expertise beyond that of a lay person.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 38 C.F.R. 
§ 3.307 (a)(6)(i).  The Veteran has not demonstrated that he has the requisite medical expertise to offer such an opinion.

Based on the foregoing, service connection for migraine headaches is not warranted in this case.  The preponderance of the evidence indicates that the Veteran's current migraine headaches did not incur in service, may not be presumed to have incurred in service, and are not shown to otherwise be related to service.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for migraine headaches that doctrine is not applicable in the instant appeal.  Therefore, the Veteran's service connection claim must be denied.


ORDER

Service connection for a cervical spine disability is denied.

Service connection for migraine headaches is denied.



____________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


